No. 99-40887
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40887
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CHARLES RAY GERARD,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:90-CR-104-3
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Ray Gerard appeals the dismissals of his motions for

modification of sentence under 18 U.S.C. § 3582(c) and an

application to proceed in forma pauperis (IFP).    The district

court denied the § 3582(c) motion for lack of jurisdiction.       It

also denied Gerard’s IFP application as moot.

     This court reviews de novo whether the district court had

jurisdiction to resentence Gerard.   United States v. Bridges, 116

F.3d 1110, 1112 (5th Cir. 1997).   On appeal, Gerard has failed to



address whether the district court erred in dismissing his motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-40887
                                 -2-

for lack of jurisdiction.   Instead, he argues the merits of his

§ 3582 claim for relief.

     “Although we liberally construe the briefs of pro se

appellants, we also require that arguments must be briefed to be

preserved.”   Price v. Digital Equip. Corp., 846 F.2d 1026, 1028

(5th Cir. 1988) (internal citation omitted).   Accordingly, this

court deems abandoned the issue whether the district court erred

by dismissing Gerard’s petition for lack of jurisdiction.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Furthermore, Gerard is appealing the denial of an

unauthorized motion.   Gerard asserts that § 3582 is the basis for

motion for reduction of sentence.   However, § 3582(c) provides

for a reduction of sentence only under certain conditions: (1) on

motion by the Director of the Bureau of Prisons; (2) where

authorized by Rule 35 or statute; or (3) if the defendant’s

guidelines range has subsequently been reduced.    Gerard’s

proffered basis for the sentence reduction does not fall into any

of the above categories.    Accordingly, the district court did not

have jurisdiction over Gerard’s motion.    See United States v.

Early, 27 F.3d 140, 141 (5th Cir. 1994).

     Gerard has also filed a motion to proceed IFP on appeal.       To

proceed IFP, however, Gerard must demonstrate both financial

eligibility and a nonfrivolous issue for appeal.    Fed. R. App. P.

24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).     As

Gerard has failed to present a nonfrivolous issue for appeal, his

motion is DENIED.
                            No. 99-40887
                                 -3-

     This appeal is without arguable merit; it is DISMISSED AS

FRIVOLOUS.   See 5TH CIR. R. 42.2.

     IFP MOTION DENIED; DISMISSED AS FRIVOLOUS.